Title: Thomas Jefferson to John L. Thomas, 23 February 1813
From: Jefferson, Thomas
To: Thomas, John L.


          Sir Monticello Feb. 23. 13.
          Having lost the benefit of your obliging attendance at our court to prove the inclosed deed of Charles Henderson to Craven Peyton by the Clerk’s not taking time to produce it, I have obtained the original deed from him, with your signature as a witness, which I now inclose by mr Randolph who is going to Richmond. I have to ask the favor of you to prove the same at Henrico court on Monday next, and have it duly certified by the clerk, and return it to me either by mr Randolph or by mail. should any accident prevent your rendering me this service in Henrico court on Monday next, I will pray you to do it in the court of the city of Richmond which will be on Monday sennight, so that I may return it to the clerk of this county to be recorded. your attention to this request will oblige Sir
          Your humble servtTh: Jefferson
        